 

 

3

Fii...llw
U.S. UlSTl`tl§I` BUE'~I'E

r-=.z.-~ ' ,- nw .'
AUUUMMALNL

2019 JAN ~°l PH 3= 22
FoR THE soUTHERN DlsTRlcT oF GEoRGIA _

CLERH
S

lt

"'?

IN THE UNITED STATES DISTRICT COURT

 

DUBLIN DlvlsloN
CHRISTOPHER LEE GUILMETTE,
Piainriff,

v. Cv 319_004
GEoRolA DIAGNOSTICS AND
CLASSIFICATION PRlsoN, JAcKsoN,
GEoRGIA,

Defendant.

\_/\_/\_/\_/\_/\_/\..r\./VV\-r

ORDER

Plaintil"f` filed this case in the Southem District ol` Georgia even though the named
defendant is located in Butts County, Georgia, and the events in Plaintift`s complaint
allegedly occurred in Butts County. (§g doc. no. l.) Because Butts County is in the Middle
District of Georgia, the proper venue is the Macon Division of the Middle District of
Georgia. 28 U.S.C. § 1391(b).

In the interest of justice, instead of dismissing this action, the Court ORDERS it
TRANSFERRED to the Middle District of Georgia, l\/Iacon Division. 28 U.S.C. § 1406(a).

The Court also DIRECTS the ClTorward the file to that District.

SO ORDERED this 2 day of January, 019, at Augusta, Ge gia.

 
 
 

 

UNITED sTi¢yEs DISTRICT JUDGE/

 

